Case 1:19-cr-20702-JEM Document 3 Entered on FLSD Docket 08/29/2019 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           Case No.       I '. 1 "1-~Y?J"-   833q l -   0eeerrtA._


 UNITED STATES OF AMERICA

 vs.                                                              FILED UNDER SEAL

 HANSON RICHARD LARKIN,

                Defendant.
 ___________________________________/

                                CRIMINAL COVER SHEET

 1. Did this matter originate from a matter pending in the Central Region of the United States
    Attorney's Office prior to August 9, 2013 (Mag. Judge Alicia Valle)?    _Yes .-X_No

 2. Did this matter originate from a matter pending in the Northern Region of the United States
    Attorney's Office prior to August 8, 2014 (Mag. Judge Shaniek Maynard)? _Yes .-X_No


                                                   Respectfully submitted,

                                                   ARIANA FAJARDO ORSHAN
                                                   UNITED STATES ATTORNEY


                                            By: ---rv/./C       -~
                                                  Maria K. Medetis
                                                  Assistant United States Attorney
                                                  Fla. BarNo. 1012329
                                                  99 NE 4th Street, gth Floor
                                                  Miami, Florida 33132
                                                  Tel: (305) 961-9010
                                                  Maria.Medetis@usdoj .gov
   Case 1:19-cr-20702-JEM Document 3 Entered on FLSD Docket 08/29/2019 Page 2 of 8

AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Southern District of Florida

                  United States of America                          )
                               v.                                   )
                                                                    )      Case No.      1 ! 1'1- dl;J- 63           3~ I - 6ecerf'C\.
               HANSON RICHARD LARKIN,                               )
                                                                    )
                                                                    )
                           Defendant(s)


                                                      CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      08/25/2019                 in the county of             Miami-Dade           in the

     Southern          District of _ _ __,_F,_,Io"-'ri""'d~a_ _ _ , the defendant(s) violated:

              Code Section                                                    Offense Description

18 U.S.C. § 875(c)                               Interstate Transmission of Threatening Communications.




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT.




          0   Continued on the attached sheet.




                                                                                     Special Agent Andrew C. Mercurio, FBI
                                                                                                 Printed name and title

Sworn to before me and signed in my presence.

                                                                                                                                         I
City and state:                           Miami, Florida                                   ueline Becerra, U.S. Ma
                                                                                                 Printed name and title


                                                                                                                                         I
                                                                                                                                         t
                                                                                                                                         I
Case 1:19-cr-20702-JEM Document 3 Entered on FLSD Docket 08/29/2019 Page 3 of 8




             SEALED AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Andrew C. Mercurio, being duly sworn, depose and state as follows:

                       INTRODUCTION AND AGENT BACKGROUND

        1.      I am a Special Agent of the Federal Bureau of Investigation (FBI) and have been

 so employed since 2016. I have received intensive training at the FBI Academy in Quantico,

 Virginia, focused on both criminal and national security investigations. I am currently assigned to

 the Miami-Dade County Public Corruption Task Force in the Miami Division, where I have

 participated in investigations involving the corruption of elected officials and law enforcement

 officers, civil rights investigations under the color of law, hate crimes and other violations of

 Federal law. I am a Law Enforcement Officer of the United States, and I am empowered to conduct

 investigations, execute warrants, and make arrests for offenses against the United States

 enumerated in, but not limited to, Title 18 of the United States Code.

        2.      This affidavit is submitted in support of a criminal complaint charging Hanson

 Richard LARKIN (hereinafter "LARKIN") with Interstate Transmission of Threatening

 Communications, in violation of Title 18, United States Code, Section 875(c), on or about August

 25,2019.

        3.      I base the facts in this affidavit upon my personal knowledge, as well as knowledge,

 information, and documentation that I obtained from other law enforcement officers and other

 witnesses while in my official capacity. Because this affidavit is being submitted for the limited

 purpose of establishing probable cause to support this criminal complaint, it does not contain all

 of the information known to me concerning this investigation; it contains only those facts I believe

 necessary to establish probable cause for the arrest.
Case 1:19-cr-20702-JEM Document 3 Entered on FLSD Docket 08/29/2019 Page 4 of 8




                                       PROBABLE CAUSE

        4.     On or about August 26, 2019, the FBI received information from the West Miami

 Police Department that an individual, hereinafter referred to by his/her initials, "L.R.", had

 information pertaining to threatening communications made against the Jewish community. L.R.

 stated that LARKIN had communicated threats to commit a shooting and kill Jews at a Florida

synagogue. Said threats were sent via text message from telephone number (412) 228-7806.

        5.     L.R. expressed that the threats were communicated by LARKIN as an ultimatum

in an attempt to coerce L.R. into meeting with him in Miami. Over the course of the several weeks

leading up to the threatening communications, LARKIN repeatedly expressed via text message his

intent to travel to Miami, Florida to meet with L.R.

        6.     On or about August 2, 2019, LARKIN sent a text message to L.R. stating, "did you

find out about the tenth." On or about August 6, 2019, LARKIN texted L.R., that he was going to

break into his/her house and disfigure L.R.' s Barbie dolls. LARKIN went on to express his desire

to meet with L.R. in Miami. L.R. subsequently advised LARKIN that doing so would not be a

good idea, further stating, "I do not feel ri_ght about it, and as your friend, am asking you to respect

my wishes, please?"

        7.     On or about August 25, 2019, LARKIN texted L.R. his/her address, stating, "eh?

I'm coming right now." When L.R. responded that he/she was calling the police, LARKIN texted,

"Come say hi for five seconds then I'll leave .. .I'm right outside your door. . .In knocking now."

        8.     L.R. provided your affiant with screenshots of the subsequent communications,

which included the following messages, all from the same telephone number described above:

                   a. " ... I bought a gun with my first paycheck Ifi don't meet you I will be forced

                       to use it."



                                                   2
Case 1:19-cr-20702-JEM Document 3 Entered on FLSD Docket 08/29/2019 Page 5 of 8




                    b. "I told you how much I hate Jews right?"

                    c. "If meeting me for five seconds is not worth the lives of multiple Jews than

                         I have no other option."

                    d. "There's a Chabad near me. And Amtrak has no security for weapon. Don't

                         make me make a choice theyll regret."

                    e. "Ok so then we meet and no dead Jews?"

                    f.   " .. .I want to smell your fear."

        9.      Notably, the investigation identified a Jewish house of worship located

 approximately 2.5 miles from LARKIN's residence in DeLand, Florida. The investigation further

 identified multiple Jewish houses of worship throughout Miami-Dade County, including one

 approximately 8 miles from L.R. 's residence.

        10.     L.R. further informed the FBI ~hat LARKIN had previously expressed a hatred for

 Jews during conversations, and that LARKIN had also repeatedly discussed the desire to end his

 own life.    A review of the text messages exchanged between L.R. and LARKIN identified

 statements made by LARKIN indicative of threats to commit self-harm. Said text communications

 also included a photograph sent by LARKIN, which appears to depict the same person as that

 shown in the photograph of LARKIN on record in the Florida Driver and Vehicle Database,

 hereinafter, "DAVID."

        11.     The investigation identified that LARKIN resided in DeLand, Florida, and had

 traveled to and from Miami, Florida via Amtrak train.        Amtrak Police Department records

 demonstrated that LARKIN had traveled from DeLand to Miami via Amtrak train on August 24,

 2019. LARKIN returned to DeLand via Amtrak train on August 26, 2019. LARKIN boarded a

 3:02 p.m. train in Delray Beach that had originated in Miami, and arrived in DeLand at



                                                     3
Case 1:19-cr-20702-JEM Document 3 Entered on FLSD Docket 08/29/2019 Page 6 of 8




  approximately 10:31 p.m. LARKIN's return trip itinerary listed the ticket holder's telephone

  number as (412) 228-7806, the same number from which the threatening texts to L.R. were sent,

  and the email address as "HANSONLARKIN@GMAIL.COM." Additional information provided

  by Amtrak Police Department identified the address utilized by LARKIN to purchase the return

  train ticket as the same address listed for LARKIN in DAVID.

         12.    The investigation further identified Verizon Wireless as the service provider for

 telephone number (412) 228-7806. On August 27, 2019, law enforcement submitted an emergency

  request for records from Verizon Wireless for this telephone number, pursuant to Title 18, United

  States Code, Section 2702(b )(8). A review of associated records provided by Verizon Wireless for

  said telephone number identified the listed subscriber as someone believed to be LARKIN's

  mother. However, L.R. advised that he has been speaking to LARKIN over this telephone number

 for approximately two years.

         13.    Verizon Wireless reports further indicated that text messages were sent on August

  25, 2019 by (412) 228-7806 to the number maintained by L.R.                 These text message

  communications containing the threats to injure and kill Jews, as well as other text messages sent

  by LARKIN to L.R. on that same date, were processed by switches "Southfield_SF04SL" and

  "Westland_SF08SL," before being routed to L.R.' s telephone. Verizon Wireless subsequently

  confirmed that both aforementioned switches are maintained in the state of Michigan, and thus

  these communications travelled across state lines and were communications made in interstate

  commerce.

         14.    On August 27, 2019, law enforcement approached LARKIN at his place of

  employment in DeLand, Florida. LARKIN started to walk away from law enforcement. Law

  enforcement ordered LARKIN to stop.         LARKIN hesitated, and was placed in handcuffs.



                                                  4
Case 1:19-cr-20702-JEM Document 3 Entered on FLSD Docket 08/29/2019 Page 7 of 8




 LARKIN became agitated and screamed out several times that he wanted to be killed. Pursuant to

 the Baker Act, see Fla. Stat. Ann. 394.451, et seq., law enforcement took LARKIN into custody.

 LARKIN was given his Miranda warnings by law enforcement.              LARKIN was asked if he

 understood his rights, and nodded in acknowledgment.          However, the follow up question,

 "knowing these rights, do you want to speak to me?" was not asked of LARKIN. LARKIN began

 to answer questions and then indicated that he didn't want to talk to about anything and stated "you

 said I don't have to talk to you." Law enforcement continued questioning LARKIN and LARKIN

 said, in sum and substance: LARKIN admitted that he traveled to Miami via train to meet a friend;

 LARKIN identified the friend as L.R.; LARKIN admitted that he sent threatening communications

 to L.R. in order to get L.R. to meet LARKIN in person; LARKIN explained that if he did something

 stupid then L.R. would visit LARKIN in jail; LARKIN expressed his dislike for Jewish people,

 saying that they were the "most protected class in America"; LARKIN said that sending "terroristic

 threats" would cause him to go to jail; LARKIN denied owning a firearm; and LARKIN stated

 that he never intended to hurt anyone.



 [This space intentionally left blank.]




                                                  5
Case 1:19-cr-20702-JEM Document 3 Entered on FLSD Docket 08/29/2019 Page 8 of 8




                                          CONCLUSION

           15.   Based on my training and experience, and as further supported by the facts in this

 affidavit, I respectfully submit that there is probable cause to believe that on August 25, 2019,

Hanson Richard LARKIN did knowingly transmit in interstate commerce communications

threatening to injure the person of another, in violation of Title 18, United States Code, Section

 875(c).

           FURTHER YOUR AFFIANT SAYETH NAUGHT.


                                                      Andre




                                                  6                                                   I
                                                                                                      I
